Citation Nr: 0030260	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a total schedular 
evaluation for non-Hodgkin's lymphoma.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since the issue of entitlement to an 
increased rating for the veteran's residuals of a splenectomy 
stems from an original claim, the considerations highlighted 
by Fenderson are applicable.  Consequently, issue 2 in this 
case has been rephrased to reflect that the veteran is 
appealing the initial evaluation assigned for his service-
connected residuals of a splenectomy.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the veteran's claims will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

Private medical records show treatment for various complaints 
from November 1997 to April 1998.  A November 1997 report 
notes a three-week history of fatigue.  The diagnostic 
assessment was anemia and weight loss, rule out 
gastrointestinal etiology, and depression.  A December 1997 
record notes complaints of severe anemia and fatigue, and 
indicates that the veteran was not responding to iron by 
mouth or intravenously.  The diagnostic impression was rule 
out lymphoma or myeloma.  A CT scan of the abdomen later that 
month revealed a hypodense mass in the spleen measuring 
approximately 12 centimeters (cm) x 10 cm, which was 
suspicious for lymphoma.

The veteran underwent a splenectomy in February 1998.  The 
operative report notes a very large spleen with a whitish 
tumor extending to the surface of the organ, and enlarged, 
firm lymph nodes in the hilum of the spleen.  The 
postoperative diagnosis was splenomegaly with splenic mass.  
A February 1998 pathology report notes a diagnosis of large 
non-Hodgkin's malignant lymphoma, non-cleavage cell type, 
high grade.  The veteran began chemotherapy the following 
month.

In April 1998, the veteran filed a claim of entitlement to 
service connection for non-Hodgkin's lymphoma, and residuals 
of a splenectomy.

Private treatment records reflect that the veteran continued 
chemotherapy through June 1998.  A June 1998 X-ray study of 
the abdomen showed no evidence of enlarged lymph nodes, no 
abnormalities of the liver or pancreas, and no pelvocalyceal 
dilatation of the kidneys.  Laboratory studies were 
essentially normal.

An October 1998 rating decision granted service connection 
for non-Hodgkin's lymphoma secondary to herbicide exposure 
during service in the Republic of Vietnam, and assigned a 100 
percent disability rating under the provisions of 38 C.F.R. § 
4.117, Diagnostic Code 7715.  In addition, the RO granted 
service connection for residuals of a splenectomy, and 
assigned a 20 percent evaluation.  The veteran filed a notice 
of disagreement (NOD) with this 20 percent disability 
evaluation in December 1998.

A December 1998 private medical report notes a three to four 
day history of chest congestion and cough productive of 
yellow phlegm.  The diagnostic impression was an upper 
respiratory infection, and bronchitis.  Later that month, 
probable sinusitis/bronchitis was diagnosed.

The veteran submitted a substantive appeal (Form 9) in March 
1999, perfecting his appeal as to this issue of entitlement 
to an initial evaluation in excess of 20 percent for 
residuals of a splenectomy.

During a May 1999 personal hearing, the veteran testified 
that he experienced fatigue, difficulty sleeping, dry mouth, 
sinus congestion, throat and ear infections, and stomach pain 
or "twinges" as a result of his splenectomy.  Transcript 
(T.) at 1-3 and 5-6.  He explained that his "whole 
lifestyle" changed following the February 1998 operation, 
and indicated that he "ha[d] to be careful with his 
health."  T. at 2.  He noted that his last chemotherapy 
treatment was in June 1998.  T. at 2 and 5.  The veteran 
reported that he returned to work as a custodian with the 
U.S. Postal Service in September 1998, and indicated that he 
missed no time from work since his return.  T. at 3-7.

A June 1999 private treatment record notes complaints of 
lightheadedness and syncope.  The diagnostic assessment was 
new onset of atrial fibrillation.  A laboratory report dated 
later that month notes normal findings.

A VA examination was conducted in July 1999, in accordance 
with Diagnostic Code 7715.  The examination report notes 
complaints of fatigue, dry mouth, and numbness and 
sensitivity around the splenectomy scar.  The veteran 
reported several ear and throat infections over the previous 
several months, as well as elevated blood pressure readings 
and a rapid pulse in June 1999.  He explained that he was 
given an unknown drug intravenously to regulate his 
heartbeat, and denied experiencing cardiac symptoms since 
that time.  The examiner noted that he "unfortunately" did 
not have these medical records to review.  The veteran 
related that a psychiatrist prescribed Paxil to treat his 
depression, and indicated that this medication was "causing 
him trouble with having erections."

A physical examination was normal with no appreciation of 
lymphadenopathy.  A laboratory study revealed an elevated 
white blood cell count of 11.4, a decreased lymphocyte count 
of 17, and a decreased monoamniotic count of 3.  The final 
assessment was non-Hodgkin's lymphoma.  The examiner 
commented that the veteran's lymphoma appeared to be in 
remission.  The physician opined that the veteran's 
fatigability was secondary to depression, and concluded that 
although he appeared "somewhat tired," he was employed and 
interacted on a normal basis.

Based on results from the July 1999 VA examination, the RO 
proposed to reduce the disability evaluation for the non-
Hodgkin's lymphoma from 100 percent to a noncompensable 
evaluation in November 1999.  The RO notified the veteran of 
the proposed reduction the following month, and advised him 
of his right to submit evidence or argument in support of 
retaining the 100 percent rating.  In February 2000, the RO 
reduced the disability rating to a noncompensable evaluation 
effective April 1, 2000.  The RO accepted March 2000 
correspondence from the veteran as his notice of disagreement 
with this rating decision, and considered his testimony 
during an April 2000 personal hearing as his substantive 
appeal.

During the April 2000 personal hearing, the veteran testified 
that he was receiving treatment for his service-connected 
non-Hodgkin's lymphoma, and indicated that a CT scan was 
performed the previous month.  T. at 1- 3.  The veteran 
opined that his non-Hodgkin's lymphoma and splenectomy 
compromised his immune system, and reported experiencing 
rashes, sinus headaches, fatigue, incontinence, an irregular 
heartbeat, a toenail disorder, "red eyes," a plugged nose, 
and "itchy ears."  T. at 2 and 7.  In addition, he reported 
stomach "twinges," and depression since the February 1998 
splenectomy.  T. at 7.  The veteran noted that he was 
currently taking medication for depression.  T. at 7.  He 
explained that he no longer had the energy to work a part-
time job in addition to his full-time employment due to his 
service-connected disabilities.  T. at 2.

Later that month, a hearing officer's decision continued that 
noncompensable evaluation of the veteran's non-Hodgkin's 
lymphoma, and the 20 percent rating for residuals of a 
splenectomy.

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with 
active disease or during a treatment phase warrants a 100 
percent evaluation.  38 C.F.R. § 4.117, Diagnostic Code 7715.  
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy, or 
other therapeutic procedures.  Id.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Id.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  Id.  If there has been no local recurrence or 
metastasis, the disability is rated on any residuals found.  
Id.

Under Diagnostic Code 7706, a splenectomy is evaluated as 20 
percent disabling.  This is the maximum rating available for 
residuals of a splenectomy.  Complications such as systemic 
infections with encapsulated bacteria are rated separately.  
38 C.F.R. § 4.117, Diagnostic Code 7706 (2000).

The Board notes that in addition to his service-connected 
non-Hodgkin's lymphoma and residuals of a splenectomy, the 
veteran has been diagnosed with depression, rhinitis, 
bronchitis, and an upper respiratory infection.  The medical 
evidence is currently unclear as to the connection, if any, 
between these disorders and the veteran's service-connected 
disabilities.

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The July 1999 VA examination report indicates that certain 
medical records were "unfortunately" unavailable for the 
physician's review.  In addition, the veteran testified 
during the April 2000 personal hearing that he was currently 
receiving treatment for his service-connected disabilities.  
After a preliminary review of the record, it does not appear 
that the RO has attempted to obtain a copy of these records.  
The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his non-
Hodgkin's lymphoma, or residuals thereof, 
including residuals of a splenectomy, 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  In particular, 
the RO's attention is directed to the VA 
examiner's statements regarding 
outstanding medical evidence during the 
July 1999 examination, and the veteran's 
testimony regarding current treatment for 
his service-connected disabilities during 
the April 2000 personal hearing.

3.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine the nature and 
severity of the veteran's service-
connected non-Hodgkin's lymphoma, and all 
residuals of the disease, to include 
residuals of a splenectomy.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  All findings 
should be recorded in detail.  Any 
studies required to identify pertinent 
pathology should be conducted.  Any 
pertinent pathology present should be 
fully discussed.

(a)  The examiner should specifically 
address whether the veteran's service-
connected non-Hodgkin's lymphoma is 
active, and when he last received 
treatment for the service-connected 
disorder, to include any surgical, 
radiation, antineoplastic chemotherapy or 
other therapeutic procedures.

(b)  The examiner should identify all 
residuals of the service-connected non-
Hodgkin's lymphoma, and determine the 
nature and severity of each.  He should 
provide an opinion as to the degree of 
medical probability, expressed in 
percentage terms, if feasible, that the 
veteran's depression, fatigue, 
incontinence, irregular heartbeat, 
respiratory disorder(s), sinus headaches, 
or rashes were present in service or are 
etiologically related to the veteran's 
service-connected lymphoma.  If an 
opinion as to the degree of medical 
probability of a relationship between any 
disorder and service or the service-
connected non-Hodgkin's lymphoma cannot 
be rendered without resort to 
speculation, the examiner should so 
indicate.

(c)  The examiner should identify any 
complications associated with the 
veteran's service-connected splenectomy, 
such as systemic infections with 
encapsulated bacteria, and determine the 
nature and severity of each.

(d)  The examiner should also address the 
veteran's complaints and identify the 
degree of the veteran's functional 
impairment attributable to his service-
connected non-Hodgkin's lymphoma, and any 
residual disorders, particularly as they 
affect his occupational capacity.

(e)  The examiner should describe the 
veteran's complaints regarding the 
veteran's splenectomy scar.  Specific 
commentary should be made as to it's 
physical description, whether any portion 
of the scar is fixed, and the presence or 
absence of ulceration, pain and 
tenderness, and any associated functional 
impairment attributable to the scar or 
the underlying residuals of the injury in 
service.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital to his claim.  Moreover, under 38 
C.F.R. § 3.655 (2000), where a claimant 
fails without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
restoration of a total schedular 
evaluation for non-Hodgkin's lymphoma, 
and an initial evaluation in excess of 20 
percent for residuals of a splenectomy.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


